—Appeal from a judgment of the County Court of Ulster County (Vogt, J.), rendered July 1, 1991, convicting defendant upon his plea of guilty of the crime of criminal possession of a controlled substance in the second degree.
We reject defendant’s claim that his negotiated prison sentence of six years to life is unduly harsh or excessive. The sentence was within statutory guidelines and defendant received a substantial benefit by pleading as he did in satisfaction of two multicount indictments. Defendant has not pre*676sented circumstances extraordinary enough to justify disturbing his sentence.
Mikoll, J. P., Yesawich Jr., Mercure and Casey, JJ., concur. Ordered that the judgment is affirmed.